Name: Commission Regulation (EC) NoÃ 1461/2006 of 29 September 2006 amending Council Regulation (EC) NoÃ 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism
 Type: Regulation
 Subject Matter: international affairs;  politics and public safety;  civil law;  criminal law
 Date Published: nan

 3.10.2006 EN Official Journal of the European Union L 272/11 COMMISSION REGULATION (EC) No 1461/2006 of 29 September 2006 amending Council Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 7 thereof, Whereas: (1) The Annex to Regulation (EC) No 2580/2001 lists the competent authorities to whom information and requests concerning the measures imposed by that Regulation should be sent. (2) The Czech Republic, Estonia and Greece requested that the information concerning their competent authorities be amended. The address of the Commission should also be amended, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2580/2001 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 2006. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 344, 28.12.2001, p. 70. Regulation as last amended by Commission Regulation (EC) No 1957/2005 (OJ L 314, 30.11.2005, p. 16). ANNEX The Annex to Regulation (EC) No 2580/2001 is amended as follows: (1) The address details under the heading Czech Republic shall be replaced with: Ministerstvo financÃ ­/Ministry of Finance FinanÃ nÃ ­ analytickÃ ½ Ã ºtvar/Financial Analytical Unit PO BOX 675 JindÃ iÃ ¡skÃ ¡ 14 111 21 Praha 1 Tel.: (420-2) 570 44 501 Fax: (420-2) 570 44 502 E-mail: fau@mfcr.cz. (2) The address details under the heading Estonia shall be replaced with: VÃ ¤lisministeerium Islandi vÃ ¤ljak 1 15049 Tallinn Tel: (+372) 6 377 100 Fax: (+372) 6 377 199 Finantsinspektsioon Sakala 4 15030 Tallinn Tel: (+372) 66 80 500 Fax: (+372) 66 80 501. (3) The address details under the heading Greece shall be replaced with: Ministry of National Economy General Directorate of Economic Policy 5 Nikis str. GR-105 63 Athens Tel. (30-210) 333 27 81-2 Fax (30-210) 333 28 10 YÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¯Ã ºÃ ·Ã  5 GR-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ».: (30-210) 333 27 81-2 Ã ¦Ã ±Ã ¾: (30-210) 333 28 10. (4) The address details under the heading European Community shall be replaced with: Commission of the European Communities Directorate-General for External Relations Directorate A. Crisis Platform and Policy Coordination in CFSP Unit A.2. Crisis Management and Conflict Prevention CHAR 12/45 B-1049 Brussels Tel. (32-2) 295 55 85, 299 11 76 Fax (32-2) 299 08 73 E-mail: relex-sanctions@ec.europa.eu.